Citation Nr: 0413873	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from February 1954 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision that denied special 
monthly pension based on a need for regular aid and 
attendance or on account of being housebound.  

In March 2003, the veteran submitted a form authorizing the 
VA to obtain records in support of his claim (VA Form 21-
4142), and this listed four private medical treatment 
providers.  As part of the VA's duty to assist the veteran in 
developing evidence in support of his claim, the RO should 
attempt to obtain related medical records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for medical 
problems since 2001.  The RO should then 
obtain copies of the related medical 
records that are not already in the claims 
folder.  This includes medical records 
from the four medical providers listed on 
the veteran's VA Form 21-4142 from March 
2003.

2.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should review the claim for special 
monthly pension.  If the claim remains 
denied, the RO should provide the veteran 
with a supplemental statement of the 
case, and give him an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

